EXHIBIT 21 SUBSIDIARIES OF SPARTAN MOTORS, INC. Name of Subsidiary Jurisdiction of Incorporation Spartan Motors Chassis, Inc. Michigan, United States Crimson Fire, Inc.* South Dakota, United States Crimson Fire Aerials, Inc. Pennsylvania, United States Utilimaster Holdings, Inc. Delaware, United States -Utilimaster Corporation (100% owned by Utilimaster Holdings, Inc.) Delaware, United States -Utilimaster Canada Limited (100% owned by Utilimaster Holdings, Inc.) Road Rescue, Inc. ** Ontario, Canada South Carolina, United States *Formerly also did business under the names Luverne Fire Apparatus Co., Ltd. and Quality Manufacturing Inc. **On September 20, 2011 the Company sold substantially all of the assets and related liabilities of Road Rescue, Inc.
